DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “wherein the second color is less saturated when viewed from the outside through a rupture so as to exhibit a higher brightness and colorfulness than the first color” is requiring of the first and second color. The specification fails to give examples of what colors would or would not read on this. Less color saturation would be less colorful, not having more colorfulness. It is unclear what colors would or would not read on this limitation. For examination purposes, the examiner is interpreting this limitation to require a darker/more saturated color as the first layer and a lighter/less saturated color as the second layer.

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitation “wherein the colored layer that covers an outer side of a protective member in a thumb 

Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a vertex” as presented in the claim is requiring an invisible point or if it is positively reciting garment structure. The vertex as defined by applicant in the specification is an imaginary point based off imaginary lines. As defined by the specification, the vertex should not be presented in the claim as glove structure. It is unclear what the vertex structure would be on the glove. For examination purposes, the examiner is interpreting the vertex as an imaginary point.

Claim 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “an inner liner” is a second inner liner, since an inner liner is presented in claim 12, from which claim 17 depends. It is unclear how many liners are being claimed. For examination purposes, the second reference to “an inner liner” is being interpreted as the same inner liner of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann (US 8,104,097) in view of Duncan (US 2009/0077704).
In regard to claim 1, Hamann teaches a liquid proof and heat resistant glove (glove: 130, paragraph column 4, lines 12-18) comprising: an outer layer (outermost layer: 132) defining an outer surface shaped in the form of one of a glove and a mitten (figures 4 and 1), wherein the outer layer (132) is formed from a material that is liquid impermeable and withstands thermal deformation at some temperature (column 8, lines 44-53 and column 10, lines 13-28); and a colored layer (middle layer: 134) positioned beneath the outer layer that establishes a visually identifiable color splash effect in the event the outer layer ruptures to effectuate an alert that the 
However, Hamman fails to teach the outer layer being formed from a material that is liquid impermeable and withstands thermal deformation at a temperature of at least 300°F and is protectively insulative to a temperature of at least at least 300 F for a period of at least one second.
 Duncan teaches a glove with an elastomeric outer surface that is liquid impermeable and withstands thermal deformation at a temperature of at least 300°F and is therefore protectively insulative to a temperature of at least at least 300 F for a period of at least one second (paragraph 0030-0031).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the high temperature heat resistant outer layer as taught by Duncan, since the outer layer of Hamann provided in a high temperature heat resistant material would teach a glove that can be used in high heat situations without melting (Duncan: paragraph 0031).

 	In regard to claim 2, Hamann teaches the glove further comprising a first color associated with the outer layer and a second color associated with the colored layer beneath the outer layer that is only visual through a rupture in the outer layer (see figures 4 and 5A: column 22-45).  

 	In regard to claim 3, Hamann teaches wherein the first color is the darkest color of any portion of the liquid proof and heat resistant glove (see column 9, lines 41-45).  

 	In regard to claim 4, Hamann teaches further comprising different color parameters between the first color and the second color (see column 9, lines 41-45).  

 	In regard to claim 8, Hamann teaches wherein the second color is less saturated when viewed from the outside through a rupture so as to exhibit a higher brightness and colorfulness than the first color (see column 9, lines 41-45).  

 	In regard to claim 11, Hamann teaches wherein the colored layer (middle layer: 134) that covers an outer side of a protective member (inner layer: 136) in a thumb webbing region between a first forefinger sleeve and a thumb sleeve (see figure 4 and 1, middle layer covers inner layer, which is the protective member along the thumb/forefinger webbing region of the glove).  

 	In regard to claim 15, Hamann teaches wherein the visually identifiable color splash effect is established when the outer layer ruptures to visually identify the glove failure against a darker backdrop created by the outer surface (column 9, lines 22-45 and figures 4 and 5A).  

Claims 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann (US 8,104,097) in view of Mattesky (US 2009/0126074).
In regard to claim 12, Hamann teaches a glove (figure 1) comprising: an outer layer defining an outer surface (outer layer: 132); an inner liner defining an inner liner (inner layer: 136) adapted to receive a hand therein; wherein the outer layer is connected to the inner liner (see figure 1 and 4); a thumb sleeve including a base and a closed tip (figure 1), and a first longitudinal axis extending through the base and closed tip of the thumb sleeve; an index finger sleeve including a base and a closed tip (figure 1), and a second longitudinal axis extending through the base and closed tip of the index finger sleeve (figure 1); a vertex located at the intersection of the first longitudinal axis and the second longitudinal axis (figure 1); a palmar side of the glove opposite a dorsal side of the glove (figure 1); a thumb crotch region defined 
However, Hamann fails to teach a protective member located in the thumb crotch region disposed between the outer layer and the inner liner so that the colored layer positioned between the outer layer and the protective member.  
Mattesky teaches a colored protective member (14) located in the thumb crotch region of a glove (see figure 1, identifier 14 that has a portion in the thumb crotch region and also figure 6, identifier 14’ that has a portion that extends in the thumb crotch region: paragraph 0029) and the protective member located between an inner and outer layer (paragraph 0026).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the colored protective member of Mattesky, since the glove of Hamann provided with a protective member would provide a glove with even more protective properties and an additional color layer indicating rupture (Mattesky: paragraph 0018 and 0029).

 	In regard to claim 13, the combined references teach wherein the protective member is a different color than the outer layer, and the different color adapted to visually alert a glove failure occurrence in the outer layer in the thumb crotch region (Hamann teaches different colors and patterns of the different layers: column 9, lines 22-45 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).  



 	In regard to claim 16, the combined reference teach wherein the protective member is a different color than the outer layer and the colored layered which is adapted to visually alert a user or wearer in the event of a rupture in the outer layer and the colored layer (Hamann teaches different colors and patterns of the different layers of a glove: column 9, lines 22-45 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).  

 	In regard to claim 17, Hamann teaches further comprising: an inner liner defining an inner surface defining a hand shaped cavity adapted to receive a hand of a user; and wherein the protective member is disposed above the inner liner so as to be positioned between the outer layer and the inner liner; wherein the inner liner is a different color than the outer layer, the colored layer, and the protective member (Hamann teaches different colors and patterns of the different layers of a glove: column 9, lines 22-45 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-4, 8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,765,157. Although the claims at issue are not identical, they are not patentably distinct from each other because both US 10,765,157 and the instant application teach a liquid proof heat resistant glove with an inner layer and an outer layer and a colored layer beneath the outer layer and protective member to indicate rupture of the glove during use (see claims of US 10,765,157 and claims of the instant application). The outer layer of both US 10,765,157 and the instant application are formed from a material that is liquid impermeable and withstands thermal deformation at a temperature of at least 300 degrees F and would therefore be thermally/protectively insulative to a temperature of at least 330 degree F for a period of at least one second (see claims of US 10,765,157 and claims of the instant application). Finally, the patent to US 10,765,157 and the instant application teach a protective member in the thumb crotch region (see claims of US 10,765,157 and claims of the instant application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Richardson (US 5,817,365) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732